Citation Nr: 1801004	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-46 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to an increased initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to September 17, 2012.

4.  Entitlement to an increased initial rating in excess of 50 percent for service-connected PTSD, from September 17, 2012 forward.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a videoconference hearing.  He was scheduled for the requested hearing in February 2017 and he failed to appear.  He has not contacted VA to provide any explanation for his absence or to request that his hearing be rescheduled.  Thus, the Board hearing request is deemed to be withdrawn.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for a bilateral hearing loss disability and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran was notified of his appellate rights, but did express timely disagreement and did not perfect an appeal.  

2.  The evidence received since the September 2007 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability.

3.  Prior to September 17, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as anxiety, suspiciousness, and mild memory loss, but not by occupational and social impairment with reduced reliability and productivity.

4.  From September 17, 2012 forward, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships, but not by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  A September 2007 rating decision by the RO that denied entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Prior to September 17, 2012, the criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2017).

4.  From September 17, 2012 forward, the criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In a December 2017 brief to the Board, the Veteran's representative requested a new VA examination to assess the Veteran's PTSD.  This request will be addressed below. 

Additionally, neither the Veteran nor his representative has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II. Bilateral Hearing Loss Disability - New and Material Evidence

In September 2007, the RO denied service connection for a bilateral hearing loss disability because it found that there was no relationship between the Veteran's service and his hearing loss.  The Veteran was advised of the decision and his appellate rights, but he did not express timely disagreement with regard to this claim.  

Therefore, with regard to service connection for a bilateral hearing loss disability, the September 2007 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The Board has considered the applicability of 38 C.F.R. § 3.156(b) (2017), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a bilateral hearing loss disability was received within one year following the September 2007 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. See Shade, 24 Vet. App. at 119-121.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The RO received the Veteran's petition to reopen the claim for service connection for a bilateral hearing loss disability in September 2009. 

Since the final decision in September 2007, the Veteran has indicated that he had continuous hearing loss following an in-service incident in which he was exposed to cannon shots, causing his ears to pop and hurt immediately, he was also afforded a VA examination in August 2011.   

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material because it supports a relationship between the Veteran's service and his current bilateral hearing loss disability. 

III. Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as staged ratings, and here the Veteran's PTSD will be discussed as a staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran contends he is entitled to an increased rating for his service-connected PTSD.  Prior to September 17, 2012, the Veteran's service-connected PTSD has been rated as 30 percent disabling.  In addition, from September 17, 2012 forward, the Veteran's PTSD has been rated as 50 percent disabling.  

A.  Prior to September 17, 2012

The Veteran's service-connected PTSD has been rated as 30 percent disabling under Diagnostic Code 9411 prior to September 17, 2012.  PTSD is rated using the general formula for mental disorders (general formula). 

Under that formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending before August 4, 2014.

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The RO received the Veteran's petition to reopen his claim for service connection for PTSD in September 2009.  

The Veteran was afforded a VA examination in June 2010.  He told the examiner that he retired from working in March 2010, but that while he was working he did not have any difficulties with his boss or customers.  The Veteran reported being divorced and having two children with his ex-spouse.  He indicated that he had a good relationship with his children through their youth.  The Veteran resided with his mother.  He reported that he had infrequent contact with his adult children, but regularly visited with his granddaughter.  The Veteran told the examiner that he had some friends that he was dating a woman for about a year.  He denied any problems with the relationship, and stated that they go out to dinner.  The Veteran reported that he was comfortable going out in public unless the music got too loud, or the area was too crowded.  He reported that he thought about suicide once shortly after separation, but denied any plan or action.  

Upon examination, the examiner did not find impairment of thought process or communication.  He found the Veteran to maintain eye contact and be cooperative throughout the appointment.  The Veteran was casually dressed and his grooming was adequate.  His rate and flow of speech were within normal limits.  The Veteran denied any delusions or hallucinations, any obsessive or ritualistic behavior, or any panic attacks.  The Veteran did not report any impulse control.  The Veteran's mood was described as okay, with congruent affect.  The Veteran reported memory loss.  On a scale of 1 to 10, with 10 being the most severe symptoms, the Veteran reported that his anxiety and depression would be ranked at a 5.  He said he worried about finances and "normal stuff."  The Veteran reported that nightmares regarding his time in Vietnam frequently woke him up, but that he wasn't particularly tired the day following a nightmare.  

The examiner determined that the Veteran's PTSD caused an occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but that generally, the Veteran had satisfactory functioning when it came to routine behavior, self-care, and conversation. 

The Veteran submitted a statement in October 2010.  He reported that he had difficulty with crowds and family gatherings, and that he had chronic irritability and mood swings.  He stated that his disabilities had gotten worse.

The Veteran attended an informal hearing with a Decision Review Officer in July 2011.  He reported that his PTSD symptoms had become worse.  The Veteran's mother reported that the Veteran wasn't able to drive because he became too aggravated in traffic. 

The Veteran was afforded an additional VA examination for PTSD in April 2012.  He reported that he was living in an apartment behind his mother's home, watched television, tinkered around the house, was dating, and had friends who came by to socialize.  He stated that he was no longer taking any psychiatric medications and was not involved in psychotherapy of any kind.  The Veteran reported anxiety, suspiciousness, and mild memory loss.  

Following an examination, the examiner determined that there had not been any significant changes in the Veteran's symptoms since his last VA examination in June 2010.  The examiner concluded that the Veteran's PTSD continued to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

August 2012 VA treatment records reflect that the Veteran denied any thoughts of suicide, and denied any thoughts of hurting himself or others.

The Board finds that a rating for PTSD in excess of 30 percent is not warranted during this period of the appeal.  Considering the entire disability picture with emphasis on occupational and social function, the Board finds that his PTSD is best evaluated as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms characteristic of PTSD such as anxiety, suspiciousness, and mild memory loss.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evidence of record reflects symptoms and a level of social and occupational impairment best approximated by the current 30 percent rating as to the Veteran's PTSD.  The evidence of record does not reflect that the Veteran suffers from occupational and social impairment with reduced reliability and productivity, and as a result, entitlement to a rating in excess of 30 percent for PTSD is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

B. From September 17, 2012 forward

VA received a letter from the Veteran on September 17, 2012.  He reported that he was unable to work around loud noises and was unable to be around crowds.  He stated that he was unable to work because of his PTSD symptoms.  On a different September 2012 letter, the Veteran reported that PTSD caused his marriage to fail and destroyed many of his friendships.  He reported having violent nightmares about his time in service.  He also stated that he had road rage, outbursts, and a quick temper.

On his September 2012 VA Form-9, the Veteran reported that his PTSD affected all aspects of his life.

The Veteran was afforded an additional VA examination in May 2013.  He was assigned a GAF score of 55.  The Veteran reported that his mother passed away, causing significant stress and turmoil.  He again reported that he was not receiving any mental health treatment, but his girlfriend, who accompanied him to the examination, told the examiner that she thought the Veteran needed mental health treatment.  

The Veteran reported a recent dispute with his brother in law that was also causing a lot of stress.  The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideations.  

The examiner concluded that the Veteran's PTSD symptoms posed an obstacle when it came to gaining and maintaining employment, which was exacerbated by the Veteran's lack of mental health treatment.  The examiner further noted, "However, without him receiving medication or psychotherapy for his PTSD, it is not possible to know whether or not he could gain employment. There is the possibility that with treatment, he could be employable."  The examiner determined that the Veteran's PTSD continued to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

VA treatment records from April 2013 through February 2014 do not reflect any mental health treatment or reported thoughts of suicidal or homicidal ideations.

During a February 2017 phone conversation, the Veteran stated that he was no longer interested in pursuing this appeal and was happy with his current rating evaluation.  He did not follow-up this conversation with a written statement confirming his intent to withdraw.

In December 2017, the Veteran's representative requested a new VA examination because it had been over 55 months since the Veteran was last evaluated.  See December 2017 Informal Hearing Presentation.  However, an examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  The most recent communication with the Veteran occurred in February 2017, where the Veteran indicated that he was happy with his current evaluation.  There is no evidence to indicate that the Veteran's PTSD has changed since his last VA examination in June 2013.

The Board finds that a rating for PTSD in excess of 50 percent is not warranted at any time during the period of the appeal.  Considering the entire disability picture with emphasis on occupational and social function, the Board finds that his PTSD is best evaluated as occupational and social impairment with reduced reliability and productivity with symptoms characteristic of PTSD such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  

A higher rating for PTSD is not warranted because the level of occupational and social impairment is not in most areas or total.  The Veteran does not display deficiencies in communications, thought processes, or daily functions such as, handling personal finances, and leaving the home for chores.  Although he reported suicidal ideations during the May 2013 VA examination, it appears to be an isolated incident as the ideations did not persist nor  has he reported panic attacks or violence requiring any form of intervention.  He does report strained family relationships but they are intact, and he is regularly dating and meeting up with friends.  The Veteran has declined to engage in counseling, therapy, or medical treatment.  

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 ( 2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

In conclusion, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence of record reflects symptoms and a level of social and occupational impairment best approximated by the current 50 percent rating as to the Veteran's PTSD.  The evidence of record does not reflect that the Veteran suffers from occupational and social impairment with deficiencies in most areas, and as a result, entitlement to a rating in excess of 50 percent for PTSD is denied.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


ORDER

The petition to reopen a claim for service connection for a bilateral hearing loss disability is granted.

An increased initial rating in excess of 30 percent for posttraumatic stress disorder prior to September 17, 2012 is denied.

An increased initial rating in excess of 50 percent for posttraumatic stress disorder from September 17, 2012 forward is denied.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability.

In August 2011, the Veteran was afforded a VA audiological examination.  The Veteran reported an onset of bilateral hearing loss in 1967.  He reported noticing hearing loss during or immediately following service.  Audiometric testing confirmed that the Veteran's hearing loss met the VA criteria for disability.  Speech discrimination scores were 96 and 92 percent in the right and left ears respectively.  

However, based on a review of the claims file, the VA examiner opined that military noise exposure is not responsible for the Veteran's hearing loss because the Veteran's service treatment records documented that his hearing thresholds were within normal limits bilaterally at enlistment and separation.  The examiner did not address the possibility that noise exposure in service caused some damage that manifested as sensed hearing difficulty after service, nor did he address that while the Veteran's hearing thresholds were within normal limits at separation, there was a change in several frequencies compared to the entrance examination hearing test.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Although the 2011 examiner measured hearing loss that met the criteria for disability but found that it was not attributable to service, the Board finds that an additional examination is necessary to obtain an opinion as to whether hearing loss in this case is attributable to service even if not manifested until after service.  

Additionally, the Board has considered whether, at this time, a decision regarding entitlement to TDIU should be made.  The Veteran does not currently meet the schedular requirements for TDIU.  In the current circumstances, the Board would not be able to decide TDIU in the first instance.  Therefore, it is appropriate that the claim for TDIU be remanded for further consideration by the RO after an appropriate and necessary examination for bilateral hearing loss has been obtained.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature, onset, and likely etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The VA examiner should opine as to whether it is at least as likely as not that the Veteran's hearing loss was incurred in or aggravated by service.  

The VA examiner should provide a detailed rationale for any opinion expressed.  

2. Readjudicate the claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


